Citation Nr: 1821700	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a bilateral knee disorder.

2. Entitlement to service connection for bilateral foot disorder.

3. Entitlement to service connection for bilateral lower extremity neuropathy.

4. Entitlement to service connection for bilateral upper extremity radiculopathy.

5. Entitlement to service connection for an acquired psychiatric disorder, to include depression.

6. Entitlement to service connection for a back disorder.

7. Entitlement to service connection for a neck disorder.



ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to August 1974.

This current appeal comes to the Board of Veterans' Appeals (Board) on from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Based on new and material evidence the Board reopened the bilateral knee disorder in December 2015, and the bilateral foot disorder in November 2016; both issues were remanded for VA examinations.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The bilateral knee disorder is degenerative in nature and consistent with the natural aging process.

2. The Veteran's bilateral foot disorder is a congenital disease that was not aggravated beyond natural progression by an in-service event.

3. There is not enough evidence to establish a diagnosis for bilateral lower extremity neuropathy.

4. Symptoms of bilateral upper extremity neuropathy are not present.

5. An acquired psychiatric disorder, to include depression is not secondary to any service connected disability.

6. The Veteran's back disorder did not manifest in-service or within a year of discharge, the back disorder is not related to service.

7. The Veteran's neck disorder did not manifest in-service or within a year of discharge, the neck disorder is not related to service.


CONCLUSION OF LAW

1. The criteria for service connection for a bilateral knee disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for a bilateral foot disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for bilateral lower extremity neuropathy have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. The criteria for service connection for  bilateral upper extremity radiculopathy have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5. The criteria for service connection, secondary to a service-connected disability for an acquired psychiatric disorder, to include depression have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
6. The criteria for service connection for a back disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7. The criteria for service connection for a neck disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran was sent a compliant letter in June 2011, and an amended letter that same month informing him of VA's duty to assist him in his claim.

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(d). The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

The VA has complied with its duty to assist in collecting all pertinent medical records. Additionally, the VA provided the Veteran with examinations in February 2016, February 2017, and June 2017.  VA provided the Veteran with examinations for his bilateral knee disorder, his back disorder, and his bilateral foot disorder. The reasons VA examinations were not performed for the other claims are explained below.

At this time the Veteran has not identified any other shortcomings in fulfilling VA's duty to notify and assist. The Board thus finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159. The Veteran will not be prejudiced because of the Board's adjudication of the claims below.

II. Service Connection

The Veteran served as a U.S. Army trainee and was discharged while in training for failing to meet entry level physical standards.  Specifically, the unmet standard was for a bilateral congenital foot disorder.  

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. 3.303(b).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection is available for congenital diseases, but not defects, that are aggravated in service. Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993). In differentiating the two categories, a defect differs from a disease in that a defect is more or less stationary in nature, while a disease is capable of improving or deteriorating. Quirin, 22 Vet. App. at 394.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Bilateral Knee Disorder

The Veteran's service treatment records (STRs) contain a July 1974 physical examination report that noted all conditions as normal, other than his feet, for which he has a congenital disorder. 

In November 1974, a VA physician noted the Veteran's report of bilateral knee pain.  On examination, there was no deformity or swelling but there was passive elasticity of the patellas.  The examiner diagnosed a partial dislocation of his bilateral patella.  In January 1975, the RO denied service connection for partial dislocation of the bilateral patellas. 

In a December 2004 foot examination, the examiner noted a normal gait and no limitations in standing and walking. 

In January 2011 the Veteran presented a letter from a private physician, Dr. O., stating that the Veteran's bilateral knee disorder was the result of service, specifically which the knee disorders were caused by aggravation of his foot disorders during Army training. The letter does not provide further rationale, what type of testing was performed, or included a review of the record.

Medical treatment records from a VA hospital were obtained in June 2011. They make just one note regarding the Veteran's knee from an examination in February 2011. The exam notes that the Veteran has right knee pain and it is not related to trauma.

The Veteran was given a VA examination for his knees in February 2016. The Veteran states the pain began about four years prior to the exam and that he has trouble climbing stairs; this is consistent with the degenerative knee diagnosis from 2011.  The examiner noted that the Veteran underwent bilateral meniscectomies in 2009.  The VA examiner noted a review of the entire claims file including the 2011 private opinion and found that the current bilateral degenerative disorder is due to the normal aging process and is less likely than not due to service.  The examiner noted the post-service diagnosis in 1974 of patella dislocations but found no other evidence to support the occurrence or continuity of this manifestation.  

The Board received the Veteran's Social Security Administration (SSA) records in December 2016. These records do not discuss any knee disorder, but they do discuss the Veteran's employment history. For 28 years, from 1980 to 2008, the Veteran was a truck driver who would lift and move heavy objects on a daily basis. The SSA records reflect that the Veteran climbed, kneeled, crouched, stooped, and walked numerous hours throughout the day.

The Veteran served on active duty for only 4 months. Service treatment records show one encounter for left knee pain with no mention of trauma or follow up care.  A medical board report focused on the foot disorders did not mention the knees.  There is the VA examination several months after service in which the examiner noted partial bilateral patella dislocations in the past, but no reference to a traumatic event or onset of knee pain during or before service.  Additionally, the Veteran's career was in manual labor, and he did not complain of any knee disorder until well after service, and he also told the VA examiner that he began experiencing knee pain around 2011 or 2012. The Veteran's own statements contradict the possibility that his bilateral knee disorder began in or was caused by service.

The Board assigns greater probative weight to the VA examiner who reviewed the Veteran's file and explained the testing and methodology behind the conclusion. The letter from Dr. O. attributed the knee disorder diagnosed in 2011 as secondary to the bilateral foot disorder that was aggravated by Army training but not to any trauma or onset in service or that the Army training over 4 months caused the current knee disorders.  

Based on the evidence presented, the Board concedes that the Veteran has from a bilateral degenerative knee disorder. However, the current diagnosis is not the same as the in-service left knee pain nor does the evidence show patella dislocations during service.   In view of the Veteran's long career as a truck driver, evidence of the onset of knee pain and discomfort in about 2011, and a competent opinion that the current knee degenerative disease was caused by the aging process, the Veteran's claim for service connection for a bilateral knee disorder is denied.

Service connection secondary to a bilateral foot disorder is addressed below.

B. Bilateral Foot Disorder

The Veteran's bilateral foot disorder was noted in his March 1974 entry examination. It was diagnosed as congenital pes cavus, or high arching feet. During service the Veteran complained of pain in his feet when walking for extended periods of time.  In July 1974, a military medical board found that the disorder was congenital, not a disability, existed prior to service, and not aggravated by service.  The Veteran acknowledged that he did not meet the entry medical standards. 

A VA examiner in 2004 continued to note high arches of both feet that caused pain on extended standing or walking but did not require corrective or support devices and did not prevent work as a truck driver.  The examiner continued to characterize the foot disorder as congenital feet pes cavus.  

The January 2011 letter from his private physician, Dr. O., states that the Veteran has high arches in his feet and this causes him a lot of swelling and pain. It goes on to say he needs special shoe inserts and uses a cane because he cannot stand for long periods of time. She writes that his issues were aggravated by Army training but provides no further rationale. 

The VA exam in June 2017 declared his bilateral foot disorder a congenital disease, and noted that his STRs mention this congenital issue upon entry into service. The VA examiner concluded that the Veteran's congenital foot disorder is less likely than not due to service. The examiner notes that pain when walking or standing is a natural part of this congenital disease. He further states that there is no evidence to suggest that the Veteran's congenital disease was aggravated beyond the natural progression because of service.

The Board concedes that the Veteran's bilateral foot disorder is a congenital disease and therefore capable of deterioration. Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009). But, the Board must also point out that the Veteran only spent 4 months on active duty, and in that time there is no evidence that his congenital disease advanced beyond natural progression. Military examiners found that the disease was present at entry, caused the Veteran not to meet entry standards, and was not aggravated by the short period of Army training.  The 2017 examiner also noted that there was no aggravation beyond the normal progression of the disorder or any superimposed disease or injury.  Additionally, the Veteran has said he has been aware of his condition for "as long as he can remember" and even asked for a discharge based on the bilateral foot disorder. As noted in the VA exam, pain in the feet is natural for this congenital disease.

Because there is no evidence suggesting that the congenital, bilateral foot disorder was aggravated beyond natural progression in service, the Board will deny the claim for bilateral foot disorder.

C. Bilateral Lower Extremity Neuropathy

The Veteran does not contend of neuropathy during service or within a year after service, and no mention of symptoms of neuropathy are noted in the STRs.

The January 2011 letter mentions the Veteran has neuropathy, but does not explain basis for this conclusion other than it relates to other disorders.

The SSA records received in December 2016 include a radiologist's report which does not mention neuropathy. Also, the records state that the January 2011 letter should not be taken as credible. The SSA reporter says he has seen similar letters from Dr. O. and they are based on a patient's testimony rather than testing.

There is currently no diagnosis of lower extremity neuropathy, and there is no in-service event that could have caused neuropathy.   The first report of neuropathy was not made until January 2011 which is 37 years after separation from service and was determined by other examiners to be of questionable validity. Therefore, the Board will deny the claim for bilateral lower extremity neuropathy.

D. Bilateral Upper Extremity Radiculopathy

STRs are silent regarding any upper body issue and do not mention radiculopathy.

The January 2011 letter mentions radiculopathy in the Veteran's lumbar spine. The letter does state an imaging study was performed and showed radiculitis; however the imaging study is not attached.

The SSA records make no mention of radiculopathy. While this is not dispositive, it is important to note that one SSA examiner questioned the credibility of Dr. O. and her letter to VA.

In the February 2017 VA exam the examiner notes that the Veteran shows no signs of radiculopathy. It also says that no extremity is impaired for any reason.

There was no mention in-service of radiculopathy symptoms, no mention of a diagnosis until 2011, and a VA examiner stated there are no symptoms of radiculopathy present as of February 2017. The Board gives more probative value to the VA examination as it reviewed the file. Additionally, SSA records question the credibility of the private treatment records. There is also no mention of any event that could cause radiculopathy during the Veteran's 4 month period of active duty. Therefore, the claim for bilateral upper extremity radiculopathy is denied.

E. Psychiatric Disorder, to Include Depression

While this disorder was originally claimed as secondary to the other disorders the Board is obligated to address direct service connection as well.

STRs are silent as to any manifestations or diagnosis therein or an in-service event that could trigger a psychiatric disorder to include depression.

The January 2011 letter states that the Veteran suffers from depression due to his physical disorders. It notes the symptoms are issues sleeping, no appetite, low energy levels, and feelings of worthlessness.

The SSA records corroborate a diagnosis of depression. The Veteran is receiving treatment with a psychiatrist for these issues.

While the Veteran has a current disability, there is no mention of an in-service event that caused his psychiatric disorder. Without an in-service event the Veteran does not satisfy the second prong of 38 C.F.R. § 3.303. The Board therefore denies the claim for psychiatric disorder to include depression.

Secondary service connection is addressed below.

F. Back Disorder

STRs do not mention any back disorder or complaints of back trouble.

The January 2011 letter says the Veteran has back pain that is getting worse. It says that his pain is due to training and is now causing him weight bearing issues and creates bad posture.

SSA records contain responses from the Veteran that his back pain began in June 2008- the same time he began seeing Dr. O. The records also reflect that the Veteran has constant back pain. The radiologist report in the SSA records say his lumbar spine presents "[n]o fracture. Intervertebral spaces are preserved. Straightening of the lordotic curvature probably muscle spasms." The records also mention Veteran's 28 year truck driving career where which he performed manual labor much of the day and moving equipment to and from the truck.

The Veteran was furnished a VA exam in February 2011. The examiner noted back pain and limited range of motion as well as flare-ups occurring daily. The examiner diagnosed arthritis after performing an imaging study, but states his back pain does not impact his ability to work. The examiner concluded that the Veteran's back disorder is less likely than not due to service because there are no complaints during service or within a year of service. It further opines that his pain is mainly due to back spasms in his lumbar spine.

The evidence provided reflects that the Veteran did not begin having back pain until 2008. While he is diagnosed with arthritis and suffers pain daily this is not evidence that a service related event caused this disorder. As noted in the VA exam, there is no evidence of complaints during or within a year of service. It is possible the Veteran's career as a truck driver is the cause of current arthritis and back spasms rather than the 4 months the Veteran spent on active duty. Therefore, the claim for a back disorder is denied.

G. Neck Disorder

STRs are silent as to any issues involving the Veteran's neck.

The January 2011 private physician noted that the Veteran has neck issues because of his active duty training with no further specifics or rationale. This letter states the Veteran suffers from cervical osteoarthritis and there are alignment issues with his cervical spine. No results were made available.

The SSA records state the neck disorder is caused by spasms and that "intervertebral spaces are preserved." In those records the Veteran reports pain beginning in 1988.

Once again, the Board must note the Veteran spent 28 years performing manual labor. Additionally, the Veteran makes no complaints of neck pain in or within a year of service. The SSA records also show that neck pain is due to muscle spasms. Since there is no evidence of an in-service event causing neck problems, and evidence that the neck disorder could be employment related, the Board denies the Veteran's claim for service connection for a neck disorder.

Secondary service connection is addressed below.

III. Secondary Service Connection

Secondary service connection may be granted for a disability that is proximately due to a service-connected disease or injury, or that a service-connected disease or injury aggravated (increased in severity) the nonservice-connected disability for which service connection is sought. 38 C.F.R. § 3.310.

The Veteran contends and the private physician in January 2011 found that his bilateral lower extremity neuropathy, bilateral upper extremity radiculopathy, psychiatric disorder to include depression, and neck disorder were all secondary to his bilateral foot congenital pes cavus.  Also, the Board remand from December 2015 asked whether the bilateral knee disorder was secondary to the bilateral foot disorder. The Board cannot grant secondary service connection for any disorders because the Veteran has no service connected diseases or injuries. Without a service connected injury secondary service connection cannot exist. 38 C.F.R. § 3.310. Therefore, secondary service connection of the aforementioned disorders is denied.

IV. VA Examinations and McLendon

It must be noted that of the seven issues made in this claim only three were afforded VA exams- bilateral knee disorder, bilateral foot disorder, back disorder. In order for the Board to order a VA examination the evidence must satisfy the McLendon standard. The four prong test requires: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).



A. Bilateral Lower Extremity Neuropathy

The January 2011 private treatment letter mentions neuropathy but does not explain any symptoms, clinical or diagnostic tests, or how the physician came to that conclusion. There is also no mention of neuropathy in any VA examination or SSA records.   The Board finds that there is no competent medical diagnosis of neuropathy in the lower extremities. 

Even if the mere mention of neuropathy constituted a competent diagnosis, there is still no evidence of an in-service event that could cause neuropathy.  Rather, there is only the private opinion that any neuropathy was caused by aggravation of a foot disorder by Army training which has been found to warrant less probative weight. Therefore, because there is not actually a competent medical diagnosis, and no evidence of an in-service event causing the injury, a VA examination is not necessary under McLendon.

B. Bilateral Upper Extremity Radiculopathy

There are two medical opinions regarding radiculopathy. The January 2011 letter states that imaging studies were performed and diagnose the Veteran with lumbar radiculopathy. The February 2017 VA examination for back disorder states there is no radiculopathy. The Board finds the VA examination as more probative in that it actually explains methodology and testing. Again, there is no competent medical diagnosis for radiculopathy. Even if there were there is no in-service event demonstrating the Veteran would have sustained radiculopathy during active duty. Therefore, because there is not actually a competent medical diagnosis, and no evident of an in-service event causing the injury, a VA examination is not necessary under McLendon.

C. Psychiatric Disorder, to Include Depression

There is actually a diagnosis here, satisfying prong one of McLendon. But the Veteran does not allege an in-service stressor. Additionally, since this issue was claimed as secondary to others, there is no service-connected disability for which to connect a psychiatric disorder under secondary service connection. Because no event occurred in service that would cause a psychiatric disorder a VA examination is not necessary.

D. Neck Disorder

It is not clear in the record whether the Veteran has a competent medical diagnosis for a neck disorder. Even if he did, he does not allege an in-service event that would cause a neck disorder. Without evidence showing a neck disorder was caused in or aggravated by service McLendon is not fulfilled. Therefore, no VA examination is necessary.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim for assignment of a higher rating, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for bilateral foot disorder is denied.

Entitlement to service connection for bilateral lower extremity neuropathy is denied.

Entitlement to service connection for bilateral upper extremity radiculopathy is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depression is denied.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a neck disorder is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


